Citation Nr: 1420255	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-17 281	)	DATE
	)
	)

On appeal from the
South Georgia/North Florida Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Orange Park Medical Center on March 30, 2011.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1979 and from October 1980 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the North Florida/South Georgia Veterans Health System located in Gainesville, Florida, which denied payment of medical expenses for March 29, 2011 and March 30, 2011.

Following a notice of disagreement filed by the Veteran, VA approved payment for March 29, 2011.  VA payment for March 30, 2011 remained denied and entitlement to payment for services rendered on that date is now on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran received treatment at the Orange Park Medical Center in Orange Park, Florida, between March 27, 2011 and March 30, 2011, for a nonservice-connected disability. 

2.  At the time the Veteran received treatment, he was not service-connected for any disabilities.

3.  The North Florida/South Georgia Veterans Health System in Gainesville, Florida allowed payment for services rendered March 27-29, 2011.

4.  On March 30, 2011, there was no ongoing or continuing medical emergency and the Veteran was not experiencing a condition manifesting acute symptoms of sufficient severity requiring immediate medical attention.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a non-service-connected disability at the Orange Park Medical Center, a non-VA facility, on March 30, 2011, have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.120, 17.1002 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also outlines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

Arguably, the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Nonetheless, the Board will consider whether the Veteran has been afforded proper due process in the adjudication of his claim.  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  While the required notice should be furnished prior to the issuance of the appealed decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this appeal, in an April 2011 decision letter, VA notified the Veteran that payment had been denied for medical expenses for March 29, 2011 to March 30, 2011.  The Veteran submitted a notice of disagreement and after a second review of the evidence, payment for March 29, 2011 was granted.  Thereafter, VA provided the Veteran with a notice letter containing an explanation of what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2011 letter provided the Veteran with the relevant criteria for payment/reimbursement under the Millennium Healthcare and Benefits Act, pursuant to 38 U.S.C.A. § 1725.

To the extent the above notice does not meet the VCAA's timing requirements, the Board finds that such defect does not constitute prejudicial error because of evidence of actual knowledge on the part of the Veteran.  In this regard, the Veteran has argued that his condition was emergent.  Hence, he has demonstrated an awareness of the evidence necessary to substantiate a claim for reimbursement or payment of unauthorized medical expenses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter on appeal.  Evidence associated with the claims file consists of the pertinent treatment records from the Orange Park Medical Center as well as the Veteran's statements in support of his claim.

The Board finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007). 

II. Entitlement to Payment or Reimbursement

Sections 1725 and 1728 of Title 38, United States Code, authorize the Secretary of Veteran Affairs to reimburse eligible veteran for costs related to non-VA emergency treatment furnished at non-VA facilities, or to pay providers directly for such costs.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for eligible veterans with service-connected conditions.

Here, at the time the Veteran sought treatment, he was not service-connected for any disability.  Therefore, Section 1725 will be the provision that applies.  This section is implemented at 38 C.F.R. §§ 17.0001 - 17.0008.

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;
(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (2013).

The criteria are conjunctive, not disjunctive; thus all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Here, VA has granted payment of expenses for March 27 - 29, 2011.  Upon review of the evidence of record and the statutory language of 38 U.S.C.A. § 1725, the Board concludes that the Veteran is not entitled to payment for medical expenses incurred on March 30, 2011.
An Orange Park Medical Center Consultation Report dated March 27, 2011 indicated the Veteran presented to the Emergency Room with epigastric pain; it was determined he had acute pancreatitis and a CT of his abdomen revealed a cecal mass, suspicious for carcinoma.  It was determined that once the pancreatitis was resolved, a colonoscopy should be scheduled.  On March 29, 2011, a colonoscopy was performed.  The Operative Report describing the procedure indicated the Veteran tolerated the procedure well and was returned to the recovery area in good condition.  The physician indicated the Veteran could be discharged home that day if he was stable from his pancreatitis.  A Physician's Progress Note of March 29, 2011 indicated that the Veteran's pancreatitis was "resolved" on that date.  

Here, the Board finds no evidence to suggest that after the colonoscopy performed on March 29, 2011, there was any continuing medical emergency that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  The Veteran did not have a condition manifesting acute symptoms and no evidence demonstrates that his health or body was in serious jeopardy.  Every indication is that the Veteran could have been safely discharged or transferred elsewhere and there was no continuing medical emergency necessitating treatment at Orange Park Medical Center on March 30, 2011.  The Veteran is not entitled to payment or reimbursement for that date because the condition set forth 38 C.F.R. § 17.1002(b) has not been met.

Because the Veteran does not satisfy all the requisite criteria set forth in 38 U.S.C.A. § 1725, payment or reimbursement for medical expenses incurred on March 30, 2011 must be denied.

ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Orange Park Medical Center on March 30, 2011 is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


